In proceedings pursuant to article 78 of the Civil Practice Act and section 610 of the Correction Law, by petitioners, prison inmates who profess to be adherents of the “ Islamic faith,” to direct respondent to permit them, while imprisoned, to exercise their religion and to receive spiritual and religious advice, ministration and services from an alleged “ Temple of Islam,” the petitioners appeal from orders of the Supreme Court, Dutchess County, dated March 28, 1960, April 11, 19-60, April 14, 1960, May 4, 1960 and July 29, 1960, granting respondent’s motions to dismiss the several petitions. Orders affirmed, without costs. No opinion. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.